DETAILED ACTION
This Office Action is in response to an application filed on November 26, 2019, in which claims 1 through 20 are pending, and ready for examination.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 26, 2019 was filed before the mailing date of a first Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Allowable Subject Matter
Claims 1-20 are allowed.  

The following is an Examiner’s statement of reasons for allowance:

Independent claims 1, 8, and 15 are directed to predicating whether a document comprises malicious code.  While the prior art contemplates this endeavor (see., e.g., “Detection of malicious VBA macros using Machine Learning methods”), the prior art of record does not appear to disclose, or fairly teach in 

Claims 2-7, 9-14, and 16-20 are each dependent from one of claims 1, 8, or 15, and are therefore allowed under the same rationale.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Detection of malicious VBA macros using Machine Learning methods, Aboud, et al.
SFEM: Structural feature extraction methodology for the detection of malicious office documents using machine learning methods, Cohen, et al.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
March 12, 2022